Case: 15-15442    Date Filed: 11/29/2016   Page: 1 of 14


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-15442
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 9:09-cv-80594-WPD


CITY OF RIVIERA BEACH,

                                                                  Plaintiff-Appellee,

                                      versus

THAT CERTAIN UNNAMED GRAY, TWO-STORY VESSEL
APPROXIMATELY FIFTY-SEVEN FEET IN LENGTH,
her engines, tackle, apparel, furniture, equipment and all other
necessaries appertaining and belonging in rem,

                                                                         Defendant,

FANE LOZMAN,

                                                              Claimant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                              (November 29, 2016)
              Case: 15-15442     Date Filed: 11/29/2016   Page: 2 of 14


Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Fane Lozman, proceeding pro se, appeals the district court’s judgment and

several orders in a case brought in admiralty against his floating home by the City

of Riviera Beach (“the City”). This Court previously affirmed the district court’s

finding that it had admiralty jurisdiction over the floating home, see City of Riviera

Beach v. That Certain Unnamed Gray, Two-Story Vessel Approximately Fifty-

Seven Feet in Length, 649 F.3d 1259 (11th Cir. 2011), but the Supreme Court held

that the floating home was not a “vessel” and admiralty jurisdiction did not exist,

see Lozman v. City of Riviera Beach, 133 S. Ct. 735 (2013). After dismissing the

case for lack of subject-matter jurisdiction on remand, the district court exercised

its equity jurisdiction to enter judgment in Lozman’s favor for the value of his

floating home, which was arrested, sold, and destroyed pursuant to the court’s

orders based on its mistaken belief that it had admiralty jurisdiction. In this appeal,

Lozman argues that: (1) the district court erred by determining that the value of the

floating home was $7,500; (2) the district court abused its discretion by denying

Lozman’s motions for sanctions; and (3) the district court abused its discretion by

denying his motion to disqualify the court. After careful review, we affirm.

      We review the trial court’s findings of fact for clear error, and its

conclusions of law de novo. Wexler v. Anderson, 452 F.3d 1226, 1230 (11th Cir.


                                          2
             Case: 15-15442     Date Filed: 11/29/2016   Page: 3 of 14


2006). We review the trial court’s determination of the value of lost or destroyed

property for abuse of discretion and the factual findings underlying that

determination for clear error. United States v. Valladares, 544 F.3d 1257, 1269

(11th Cir. 2008) (reviewing a restitution order in a criminal Medicare fraud case).

We also review for abuse of discretion a trial court’s ruling on the admissibility of

expert testimony; a trial court’s ruling on a motion for Rule 11 sanctions; a trial

court’s ruling on whether to exercise its inherent power to impose sanctions; a trial

court’s treatment of a magistrate judge’s Report and Recommendation; and a trial

court’s decision about whether to recuse. Nicholson v. Shafe, 558 F.3d 1266, 1270

(11th Cir. 2009); Stephens v. Tolbert, 471 F.3d 1173, 1175 (11th Cir. 2006); In re

Sunshine Jr. Stores, Inc., 456 F.3d 1291, 1304 (11th Cir. 2006); Cook ex rel. Estate

of Tessier v. Sheriff of Monroe County, Fla., 402 F.3d 1092, 1103 (11th Cir.

2005); Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1319-20 (11th Cir.

2002). We review the trial court’s finding of bad faith for clear error. See

Sciarretta v. Lincoln Nat. Life Ins. Co., 778 F.3d 1205, 1213 (11th Cir. 2015).

Under an abuse-of-discretion standard, we will not reverse unless the trial court’s

ruling is “manifestly erroneous,” involves a clear error of judgment, or applies the

wrong legal standard. Cook, 402 F.3d at 1103-04, 1107 (quotation omitted). The

standard is not relaxed even though a ruling on the admissibility of expert evidence

may be outcome-determinative. Id. at 1107.


                                         3
             Case: 15-15442     Date Filed: 11/29/2016   Page: 4 of 14


      We are precluded from reviewing any error that a party “invited” by

inducing or inviting the district court into making the error. United States v.

Silvestri, 409 F.3d 1311, 1327 (11th Cir. 2005). We apply the doctrine of invited

error when a party affirmatively requests or specifically agrees with the challenged

action of the district court. See, e.g., United States v. Jernigan, 341 F.3d 1273,

1289-90 (11th Cir. 2003) (holding that a defendant invited error by affirmatively

stipulating to admission of the evidence challenged on appeal). Merely failing to

object to a district court’s action, however, is insufficient to trigger the invited

error doctrine. United States v. Dortch, 696 F.3d 1104, 1112 (11th Cir. 2012).

      First, we find no merit to Lozman’s claim that the district court erred by

entering judgment in his favor or by determining that the value of the floating

home was $7,500. Under Fed. R. Civ. P. 65(c), a district court may require a party

to post a security bond in an amount the court considers proper to pay costs and

damages sustained by any party found to be wrongfully enjoined or restrained. An

award of damages pursuant to an injunction bond rests in the sound discretion of

the district court. Alabama ex rel. Siegelman v. U.S. Env. Protection Agency, 925
F.2d 385, 389 (11th Cir. 1991). A maritime bond, on the other hand, is a bond

posted by the owner of a vessel that is the subject of a warrant of arrest or other

process in rem in an amount sufficient to provide security for the amount claimed,

in exchange for a stay of the warrant. 28 U.S.C. § 2464(a).


                                         4
                Case: 15-15442       Date Filed: 11/29/2016       Page: 5 of 14


       Here, the district court properly exercised its discretion to award Lozman

damages. Siegelman, 925 F.2d at 389. The district court’s order that the City post

a $25,000 bond to protect Lozman in the event that its arrest of his floating home

was wrongful was analogous to a Rule 65(c) bond -- its expressly stated purpose

was to secure the value of Lozman’s home in case the district court found it lacked

jurisdiction to order the arrest.1 It was not, as Lozman argues, a maritime bond,

which would be a bond posted by Lozman in exchange for the return of his home

during the pendency of the admiralty case. 28 U.S.C. § 2464(a). In any event, to

the extent Lozman argues that the district court erred by entering judgment in his

favor based upon its equity jurisdiction over the $25,000 bond, he invited that

decision. As the record shows, Lozman requested that the district court enter

judgment in his favor, guaranteed by the bond, rather than simply releasing the

bond. Because he invited this decision, we need not review it.




       1
          It is worth noting that on remand, the district court retained jurisdiction over issues
concerning the bond -- indeed, district courts have original jurisdiction over “any action on a
bond executed under any law of the United States.” 28 U.S.C. § 1352; cf. Milan Express, Inc. v.
Averitt Express, Inc., 208 F.3d 975, 979 (11th Cir. 2000); State of Ala. ex rel. Siegelman v. U.S.
E.P.A., 925 F.2d 385, 391 (11th Cir. 1991). In this case, the bond had been ordered as part of the
City’s in rem maritime action for damages, brought pursuant to 46 U.S.C. § 31342. It is also
well established that a federal court may consider collateral issues after an action is no longer
pending. For example, district courts may award costs after an action is dismissed for want of
jurisdiction. See 28 U.S.C. § 1919.


                                                5
               Case: 15-15442      Date Filed: 11/29/2016     Page: 6 of 14


       As for Lozman’s challenge to the amount of the judgment, we are

unpersuaded.2 To begin with, the district court did not err by concluding that

Lozman was only entitled to the fair market value of his home at the time of its

arrest, rather than its replacement value. Lozman cites no authority for his claim

that he was entitled to replacement value, and in his reply brief, he appears to

concede that the proper measure of damages was fair market value, as measured by

comparison to the sale prices of similar homes. Notably, the purpose of the

damages award under the security bond was to make Lozman whole for the loss of

his floating home. The magistrate judge’s Report and Recommendation correctly

explained that an award equal to the replacement value of the home would make

Lozman more than whole because of the age and condition of Lozman’s home.

       Moreover, the district court’s factual finding that the fair market value of

Lozman’s home at the time of its arrest was $7,500 was not clearly erroneous. As

the record reveals, the magistrate judge arrived at this figure based on the high end

of the range of values provided by the surveyor, Allister Dredge, who surveyed the

home shortly after its arrest. The magistrate judge noted that only two witnesses

offered estimates of the value of the home: Dredge and Jeff Powell, a licensed

building contractor who had lived in the same community of floating homes as

Lozman. Of the two estimates, the magistrate judge found Dredge’s estimate to be

       2
        Lozman also requested living expenses, but he does not challenge the district court’s
determination that he was not entitled to them.
                                             6
             Case: 15-15442    Date Filed: 11/29/2016   Page: 7 of 14


more credible, because it was bolstered by the testimony of United States Marshall

Patti Clarke, the Marshall who arrested Lozman’s floating home, and William

O’Dell, an employee for National Maritime Services, which had taken the home

into custody. Both O’Dell and Clarke testified about the poor condition of the

home. In addition, unlike Powell, Dredge had seen the home at the time of its

arrest. The magistrate judge added that Powell had offered no evidence to support

his testimony that his and Lozman’s homes were of similar value.

      On this record, the magistrate judge’s determinations that Dredge’s estimate

was more accurate and that the value of the home was $7,500 was not clearly

erroneous. Indeed, Lozman’s failure to bid more than $4,100 to purchase his home

at auction and his initial payment of $17,000 for the home suggests that the $7,500

figure was reasonable.    Nor did the district court err by admitting Dredge’s

testimony or by basing its ultimate determination of the value of the home on his

estimate. Valladares, 544 F.3d at 1269; Cook, 402 F.3d at 1107.

      Lozman raises several other challenges concerning the court’s determination

of value, but none have merit. As for his claim that the Supreme Court decision in

his case precluded the trial court from relying on a vessel survey for an estimate,

that decision only determined whether the home was a vessel for purposes of

federal admiralty jurisdiction. Lozman, 133 S. Ct. at 741. The fact that the home




                                        7
              Case: 15-15442     Date Filed: 11/29/2016     Page: 8 of 14


was not a vessel for admiralty purposes did not mean that a vessel survey could not

provide reliable evidence of its value.

      As for the district court’s denial of Lozman’s request to have his own

additional appraisal, Lozman invited that ruling. As the record shows, Lozman

opposed the City’s request for a joint appraisal in favor of the district court’s initial

proposal that it select a surveyor from the parties’ suggestions. Lozman’s requests

for an additional appraisal were denied based on this earlier refusal to allow two

surveyors to inspect the home at the same time. Lozman did not state in his notice

of appeal that he was challenging those denials. Regardless, any error in those

denials was invited by Lozman’s own opposition to the City’s request to have two

surveyors. Further, whether Lozman should have been granted a second appraisal

is irrelevant to the question of whether the district court made clearly erroneous

factual findings based on the evidence presented. Wexler, 452 F.3d at 1230.

      As for Lozman’s April 2015 motion for relief from judgment, the district

court correctly denied it as untimely. In it, Lozman argued that the district court

should have reassessed the value of his home based on the second survey that he

attached as new evidence. But a Rule 60(b) motion based on new evidence must

be made within a year of the order from which it seeks relief. Fed. R. Civ. P.

60(b)(2), (c)(1). Lozman’s Rule 60(b) motion was untimely because it was filed

on April 10, 2015, and challenged an order issued on March 26, 2014.


                                           8
              Case: 15-15442     Date Filed: 11/29/2016      Page: 9 of 14


      As for the district court’s decision to rely on evidence presented at the

magistrate judge’s hearing despite Lozman’s alleged lack of notice regarding the

nature of that hearing, we find no abuse of discretion. Lozman admits he received

notice via PACER of the magistrate judge’s hearing on his motion and attended the

hearing, at which he presented testimony and documentation from two building

contractors. He offers no evidence that a lack of mailed notice violated court rules

or that his alleged lack of notice affected the proceedings. While he says he would

have presented more evidence of his home’s value, he admits that any evidence he

was unable to present at the hearing nonetheless was made available to the court.

Thus, we cannot say that Lozman’s alleged lack of notice about hearing caused the

district court’s findings of fact to be clearly erroneous.

      As for Lozman’s argument that the magistrate judge should have excluded

Dredge’s testimony as the result of an illegal search and seizure, he cites no

authority. Instead, he asserts that this Court should treat his case as if it were a

criminal case, but does not explain why the exclusionary rule is appropriate in a

non-criminal context. And, even if it did apply, the illegal seizure of his home and

the subsequent inspections of it were subject to the good-faith exception to the

exclusionary rule, because they were conducted based on a judge’s erroneous order

and then-binding precedent.       Massachusetts v. Sheppard, 468 U.S. 981, 990

(1984); Davis v. United States, 564 U.S. 229, 241 (2011). For all of these reasons,


                                           9
             Case: 15-15442     Date Filed: 11/29/2016   Page: 10 of 14


the district court’s approval of the magistrate judge’s estimate that Lozman was

entitled to $7,500 in damages was not clearly erroneous, and we affirm.

      We also find no merit to Lozman’s claim that the district court abused its

discretion by denying his motions for sanctions in the form of attorneys’ fees and

costs. A district court may award sanctions under Rule 11 if a pleading presents a

frivolous legal argument or is presented for an improper purpose, such as to harass.

Fed. R. Civ. P. 11(b)-(c). Rule 11 sanctions are properly assessed (1) when a party

files a pleading without a reasonable factual basis; (2) when a party files a pleading

based on a legal theory that has no reasonable chance of success and that cannot be

advanced as a reasonable argument to change existing law; or (3) when the party

files a pleading in bad faith for an improper purpose. Massengale v. Ray, 267 F.3d
1298, 1301 (11th Cir. 2001). Courts also have the inherent power to award fees if

they find a party has proceeded in bad faith. See Sciarretta, 778 F.3d at 1212.

      Here, the district court did not abuse its discretion by denying Lozman’s

motions for sanctions.     As for Rule 11 sanctions, the City’s arguments that

Lozman’s home was a vessel and that the district court had admiralty jurisdiction

over it were not frivolous. Both the district court and this Court agreed with the

City’s argument. See City of Riviera Beach, 649 F.3d at 1269. The Supreme

Court noted that there was uncertainty among the circuits about this question.

Lozman, 133 S. Ct. at 740. Because the law was unsettled, the City’s position was


                                         10
             Case: 15-15442     Date Filed: 11/29/2016   Page: 11 of 14


not objectively frivolous, and the district court did not abuse its discretion by

refusing to award Rule 11 sanctions on that basis. Massengale, 267 F.3d at 1301.

      Nor did the court abuse its discretion in denying Lozman’s two motions for

sanctions based on the City’s alleged bad faith in making misrepresentations and

omissions. Lozman flagged certain conduct by the City -- including, for example,

the City’s attorney’s representation about when the City hired a maritime firm, and

the City’s misstatements about the cost of moving the home and its failure to

inform the court of its use of a computerized billing system for accurate dockage

payments. But Lozman has not shown that the magistrate judge or the district

court clearly erred by finding that these issues were immaterial to the case or that

the City did not act in bad faith on these issues to a degree that would merit

sanctions. Because the district court did not clearly err in finding no bad faith, it

did not abuse its discretion by failing to award him attorneys’ fees.

      The district court also did not abuse its discretion by approving the

magistrate judge’s Report and Recommendation on Lozman’s second motion for

sanctions. Contrary to Lozman’s assertion, the magistrate judge’s report was not

too vague to form a basis for the district court’s order. As the record shows, the

magistrate judge’s report identified the correct legal standards and the factual basis

for Lozman’s motion, and found that the acts he identified did not rise to the level




                                          11
             Case: 15-15442      Date Filed: 11/29/2016    Page: 12 of 14


of bad faith. The district court, therefore, did not abuse its discretion by reviewing

this report and denying Lozman’s motion for sanctions.

      Lozman also claims he was entitled to attorneys’ fees based on a Florida

state law that awards attorneys’ fees to prevailing tenants in self-help evictions.

But since the district court did not have diversity jurisdiction in this case, that state

law is irrelevant.     The relevant standards governing Lozman’s motion for

attorneys’ fees as a sanction were Rule 11 and the district court’s inherent power.

Under those standards, the district court did not abuse its discretion by refusing to

award attorneys’ fees. Massengale, 267 F.3d at 1302–03 (holding that a district

court cannot order a violating party to pay a pro se litigant a reasonable attorney’s

fee as part of a Rule 11 sanction). In fact, in other contexts, attorneys’ fees are not

available to pro se parties even if a counseled party would be awarded them as a

matter of right. See, e.g., Kay v. Ehrler, 499 U.S. 432, 438 (1991). Accordingly,

we affirm the denial of his motions for sanctions.

      Lastly, we are unconvinced by Lozman’s claim that the district court and

that the Chief Judge of the district court abused their discretion by denying his

motion to disqualify the court. A district judge shall proceed no further when a

party makes and files a timely and sufficient affidavit that the judge has a personal

bias or prejudice for or against any party. 28 U.S.C. § 144. The affidavit must be

filed not less than ten days before the beginning of the term at which the


                                           12
             Case: 15-15442     Date Filed: 11/29/2016   Page: 13 of 14


proceeding is to be heard unless good cause excuses a delay, and it must be

accompanied by a certificate of counsel of record stating that it is made in good

faith. Id.; see United States v. Perkins, 787 F.3d 1329, 1343 (11th Cir. 2015). A §

144 affidavit must be strictly scrutinized for form, timeliness, and sufficiency.

Perkins, 787 F.3d at 1343.

      In order to prevail under § 144, the moving party must allege facts that

would convince a reasonable person that bias actually exists. Christo v. Padgett,

223 F.3d 1324, 1333 (11th Cir. 2000). The alleged bias or prejudice under § 144

must stem from an extrajudicial source. Liteky v. United States, 510 U.S. 540, 544

(1994). The exception to the general rule requiring an extrajudicial source is

pervasive bias, which supports disqualification if the Court’s predisposition is “so

extreme as to display clear inability to render fair judgment.” Id. at 551.

      In this case, after the district court denied Lozman’s motion to disqualify the

court, Lozman moved for his motion to disqualify to be transferred to the Chief

Judge for the Southern District of Florida, as provided by 28 U.S.C. § 144. The

Chief Judge thereafter denied Lozman’s motion to disqualify, and neither court

abused its discretion in doing so. Among other things, Lozman’s motion was

entirely based on disagreement with judicial orders and presented no evidence of

pervasive bias. Many of these orders objectively applied the Southern District of

Florida’s administrative policies -- such as the policy barring pro se litigants from


                                          13
            Case: 15-15442    Date Filed: 11/29/2016   Page: 14 of 14


registering as CM/ECF users, or the policy barring pro se parties from using cell

phones and electronic devices without approval from a judge when Lozman failed

to provide a reason. And the remaining orders granted part of what Lozman

requested -- such as his motion for extension of time to complete discovery or his

motion for sanctions concerning its discovery of certain financial documents. On

the basis of these orders, no reasonable observer could be convinced that the

district court was biased against Lozman. Christo, 223 F.3d at 1333. As a result,

we conclude that the district court and Chief Judge did not abuse their discretion

by denying Lozman’s motion to disqualify, and we affirm.

      AFFIRMED.




                                       14